DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-12, 31-33, 35 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yajima US 2009142205. 
 	1. (Original) A precision volumetric pump (see e.g. Fig 3), comprising:
a bellows capsule (43) enabled to expand and contract to modulate a first volume of the bellows capsule, wherein the bellows capsule is hermetically sealed (via 53a and/or 53b) relative to a drivetrain housing (17, 15, 16, 42, 44); and
a pump housing (13) defining a chamber (21) having a second volume that is hermetically sealed relative to the drivetrain housing via a seal (53a and/or 53b) positioned between the pump housing and the drivetrain housing to contain the bellows capsule when the pump housing is mounted to the bellows capsule (see e.g. Fig 3), wherein the pump housing does not contact the bellows capsule when the bellows capsule modulates the first volume (see e.g. Fig 3), and wherein a sum of the first volume and the second volume remains constant (see e.g. Fig 3), wherein the seal positioned between the pump housing and the drivetrain housing is a static seal (18).
 	2. (Original) The precision volumetric pump of claim 1, further comprising:
a drivetrain (all drive elements within 17, 15, 16, 42, 44) coupled to the bellows capsule to enable the bellows capsule to expand and contract linearly in response to rotational motion, the drivetrain positioned within the drivetrain housing (17, 15, 16, 42, 44); and
a motor (18) to provide the rotational motion to the drivetrain.
 	10. (Original) The precision volumetric pump of claim 1, wherein the bellows capsule is prevented from rotating during operation (see e.g. Fig 3 wherein mounting of 43d prevents rotation of 43).
 	11. (Original) The precision volumetric pump of claim 2, wherein the drivetrain further comprises:
a threaded connection (59a, 59b) between the motor and the bellows capsule.
 	12. (Original) The precision volumetric pump of claim 11, wherein the threaded connection is preloaded with a linear force provided by the bellows capsule (43 preloads when in an expanded state as in Fig 3).
 	31. (New) The precision volumetric pump of claim 1, wherein at least a portion of the pump housing is adapted to allow viewing of the fluid within the pump housing (with 25, 26, and 27 removed, viewing of the fluid inside 13 is allowed).
 	32. (New) The precision volumetric pump of claim 1, wherein the pump housing includes at least one external port (25) adapted for fluid communication with an external capillary conduit.
 	33. (New) The precision volumetric pump of claim 1, further comprising a limit sensor that is coupled to the drivetrain system (see 0066).
	35. (New) The precision volumetric pump of claim 33, further comprising an additional limit sensor that is coupled to the drivetrain system for preventing the other of over compression or over extension of the bellows capsule (see 0066).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim(s) 3, 5-6, 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima US 2009142205 in view of Jewett US 20170241451.
 	Regarding claim 3, Yajima does disclose the use of a metal bellows (see 0051), but does not provide any details of the manufacturing method used for the metal bellows and thus does not disclose wherein the bellows capsule further comprises: a plurality of convolutes joined together by material bonding at respective edges of the convolutes.
 	Jewett discloses a metal bellows for a pump being welded together (see e.g. 0043 and Fig 3). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize welding to bond together the metal bellows of Yajima as taught by Jewett to gain the benefit of utilizing a known manufacturing method for metal bellows.
 	5. (Original) The precision volumetric pump of claim 3, wherein the pump housing comprises a port (12) to enable purging of air bubbles from the chamber of the pump housing of the precision volumetric pump when the precision volumetric pump is inclined at an angle.
 	6. (Original) The precision volumetric pump of claim 3, wherein the convolutes comprise a metal material (see 0051 of Yajima and 0043 of Jewett) and the material bonding includes a weld seam (see 0043 of Jewett).
 	15. (Original) The precision volumetric pump of claim 3, wherein the plurality of convolutes comprise the same shape or the same size (see e.g. Fig 3).
 	Regarding claims 13-14, and 18, each of these claims is directed to a range of a result effective variable. Precision is a result effective variable that determines the precision of the fluid dispensed by the pump. Pressure range is a result effective variable that determines the pressures which the pump can deliver. The pump of Yajima inherently has a precision, and a pressure range. Yajima does not specifically disclose the ranges of the result effective variables claimed in claims 13-14, and 18 (the pump delivers a predetermined volume per cycle with a precision value of less than 1% for a 2% of full volume dispense; the pump delivers a predetermined volume per cycle with precision value of approximately 0.2% for a dispense of 1% of full volume; the pump is operable over a pressure range of a vacuum to 100 PSI). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the pump of Yajima to operate with the claimed values since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not disclosed any unexpected results corresponding to the ranges claimed in claims 13-14, and 18. 
	

 	
 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima US 2009142205 in view of Kriesel US 20050033232.
 	Yajima does not disclose the limitations of claims 4.
 	Kriesel discloses
 	4. (Original) The precision volumetric pump of claim 3, wherein a surface portion of the plurality of convolutes comprises hydrophilic surface (see 0088).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a hydrophilic surface as taught by Kriesel in the system of Yajima to gain the benefit of being able to pump highly corrosive materials as taught by Kriesel in 0088. 
 	

	Claim(s) 7, 16-17, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima US 2009142205.
 	Regarding claims 7, 16-17, and 36 each of these claims is directed to a range of a result effective variable. Service life is a result effective variable that determines the lifespan of a pump. Pump cycle volume/displacement is a result effective variable that determines the amount of fluid delivered by the pump per cycle. Yield strength is a result effective variable that determined the strength of the bellows. The pump of Yajima inherently has a service life, a pump cycle volume/displacement, and a yield strength for the bellows. Yajima does not specifically disclose the ranges of the result effective variables claimed in claims 7, 16-17, and 36 (a service life of at least 7 million cycles; the pump is adapted to deliver a liquid volume of 0.1% to 100% of a full 2500 l pump per cycle; a material having a yield strength of between about 200 MPa and about 600 MPa). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the pump of Yajima to operate with the claimed values since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not disclosed any unexpected results corresponding to the ranges claimed in claims 7, 16-17, and 36.


 	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima US 2009142205 in view of Tantaline published 2017.
 	Yajima does not disclose the limitations of claims 8-9.
 	Tantaline discloses:
 	8. (Original) The precision volumetric pump of claim 1, wherein the bellows capsule includes a surface treatment for improving chemical resistance on an outer surface of the bellows capsule (see passivated on page 2).
 	9. (Original) The precision volumetric pump of claim 8, wherein the outer surface of the bellows capsule comprises a passivated metal material (see passivated on page 2).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a passivated metal bellows as taught by Tantaline in the system of Yajima to gain the benefit of corrosion resistance as taught by Tantaline on page 2.




 	Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima US 2009142205 in view of Estelle US 20140138399.
 	Yajima does disclose the sensor is adapted to prevent at least one of over compression or over extension of the bellows capsule (see 0066).
 	However, Yajima does  not disclose the type of sensor used and therefore does not disclose a hall effect sensor. 	
 	Estelle discloses the use of a Hall effect sensor (see 0038-0041).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize Hall effect sensors in the system of Yajima as taught by Estelle to gain the benefit of using a known type of sensor for detecting the extents of piston travel.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746